Name: Council Regulation (EEC) No 1980/82 of 19 July 1982 laying down, in respect of hops, the amount of aid to producers for the 1981 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 82 Official Journal of the European Communities No L 215/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1980/82 of 19 July 1982 laying down , in respect of hops, the amount of aid to producers for the 1981 harvest THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the 1979 Act of Accession , and in particular Article 12 (7) Whereas an examination of the results of the 1981 harvest shows the need to fix aid for certain groups of varieties of hops cultivated in the Community ; Whereas hops cultivated in Greece are eligible for aid as from the 1981 harvest ; whereas, pursuant to Article 90 of the 1979 Act of Accession , Article 68 of that Act should apply for purposes of calculating the amount of the aid for these hops ; whereas, since such aid was not granted in Greece prior to Accession , the amount of the aid to producers in respect of hops harvested in that country should be equal to one-fifth of the amount laid down for the Community of Nine, thereof, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the proposal from the Commis ­ sion (-), Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs according to groups of varieties , taking into account the average return on the areas in full production in comparison with the average returns for previous harvests , the current position of the market and price trends ; 1 . For the 1981 harvest , aid shall be granted to producers of hops cultivated in the Community for the groups of varieties set out in the Annex . 2 . The amount of the aid shall be as set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Comm un ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Council The President B. WESTH (') OJ No L 175 , 4 . 8 . 1971 , p . 1 . ( :) OJ No C 152 , 16 . 6 . 1982 , p . 3 . (*) Opinion delivered on 9 July 1982 (not yet published in the Official Journal ). ( 4 ) Opinion delivered on 30 June 1982 ( not vet published in the Official Journal ). No L 215/2 Official Journal of the European Communities 23 . 7 . 82 ANNEX Aid granted for the 1981 harvest to hop producers in the Community Groups of varieties Aid (ECU/ha) For the Community of Nine For Greece Aromatic 200 40 Bitter 180 36 Others 200 40